Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 13 and 16-23 are pending.
	Claims 1-12 are canceled.
	Claim 23 is newly added.
	Claims 13 and 16-22 are currently amended.
Claims 13 and 16-23 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 13 and 16-22 under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US PG PUB 2013/0209496, publication date: 08/15/2013) in view of Bernett et al. (US PG PUB 2010/0272723, publication date: 10/28/2010) is withdrawn in view of the claim amendments, dated 01/14/2020.

Response to Arguments
	In Applicant Arguments, dated 01/14/2021, Applicant asserts that “[i]t is well established that antibody drug complexes (ADCs) such as the anti-CD19 antibody/auristatin conjugate of Lewis et al. require internalization into the target cell and the delivery of the cytotoxic agent into 
	Applicant’s arguments have been fully considered but are not deemed persuasive. Figure 28 of Bernett et al. teach an antibody that comprises an H1.52 heavy chain variable region and a L1.155 light chain variable region. Based upon Figure 19 of Bernett et al., it appears that the H1.52 heavy chain variable region is represented by SEQ ID NO: 40 of Bernett et al., which shares 100% homology with the instant SEQ ID NO: 10, and it also appears that the L1.155 light chain variable region is represented by SEQ ID NO: 58 of Bernett et al., which shares 100% sequence homology with the instant SEQ ID NO: 11. SEQ ID NO: 40 of Bernett et al. comprises the CDRs represented by the instant SEQ ID NO(s): 1-3, and SEQ ID NO: 58 of Bernett et al. comprises the CDRs represented by the instant SEQ ID NO(s): 4-6. Furthermore at [0174], Bernett et al. teach that “[a]ntibodies of the invention may comprise one or more modifications that provide reduced or enhanced internalization of an antibody. In one embodiment, antibodies of the present invention can be utilized or combined with additional modifications in order to reduce the cellular internalization of an antibody that occurs via interaction with one or more Fc ligands. This property might be expected to enhance effector function, and potentially reduce 

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al. (US PG PUB 2010/0272723, publication date: 10/28/2010) in view of Chamberlain et al. (US PG PUB 2008/0152649, publication date: 06/26/2008) and Yang et al. (Clinical Cancer Research, 21(7):1537-1542, April 2015).


Therefore Bernett et al. teach or suggest a method of treating NHL, CLL, and/or ALL in a patient in need thereof, said method comprising administering to the patient a) an antibody specific for CD19, wherein said antibody comprises the light chain variable region of SEQ ID NO: 11, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 4-6, and the heavy chain variable region of SEQ ID NO: 10, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 1-3, and b) an additional therapeutic agent, such as a protein tyrosine kinase inhibitor. Bernett et al. do not teach a method of treating NHL, CLL, and/or ALL in a patient in need thereof, said method comprising administering to the patient a) an antibody specific for CD19, wherein said antibody comprises the light chain variable region of SEQ ID NO: 11, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 4-6, the heavy chain variable region of SEQ ID NO: 10, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 1-3, the light chain constant domain of SEQ ID NO: 13, and the heavy chain constant domain of SEQ ID NO: 12, and b) idelalisib. These deficiencies are remedied by Chamberlain et al. and Yang et al.
Chamberlain et al. teach an antibody comprising a kappa constant light chain of SEQ ID NO: 1, which shares 100% sequence homology with the instant SEQ ID NO: 13, and a hybrid constant heavy chain of SEQ ID NO: 7, which shares 100% sequence homology with the instant SEQ ID NO: 12. SEQ ID NO: 7 of Chamberlain et al. comprises S239D/I332E modifications, 
Yang et al. teach that “[i]delalisib [Zydelig (Gilead Sciences, Inc.), also known as CAL-101 and GS-1101] was approved in 2014 in the United States and European Union for the treatment of three indolent B-cell neoplasms: relapsed/refractory chronic lymphocytic leukemia (CLL, in combination with rituximab), relapsed follicular lymphoma, and relapsed small lymphocytic lymphoma (as monotherapy).” See Abstract. At p. 540, Yang et al. teach that idelalisib in combination with rituximab, a B cell-targeting antibody, is useful in the treatment of CLL. At p. 1540, Yang et al. teach that “[t]he pivotal trial supporting the accelerated approval of idelalisib as monotherapy in patients with follicular lymphoma and SLL was a single-arm, open-label study in 125 patients with iNHL, all of whom received idelalisib, 150 mg twice a day, as oral monotherapy… Patients had one of four subtypes of iNHL: follicular lymphoma (n = 72), SLL [small lymphocytic leukemia] (n = 28), marginal-zone lymphoma (n = 15), or lymphoplasmacytic lymphoma with or without Waldenström macroglobulinemia (n = 10)… After a median treatment duration of 6.6 months, patients receiving idelalisib had an ORR [overall response rate] of 57% (71 responders among 125 patients), with 6% having a complete response. Responses to idelalisib were rapid (median time to response was 1.9 months) and durable, with a median duration of response of 12.5 months. The median PFS was 11 months. Consistent benefit was observed across patient subgroups, including age, sex, iNHL subtype, 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Bernett et al. with the teachings of Chamberlain et al. and Yang et al. to develop a method of treating NHL, CLL, and/or ALL in a patient in need thereof, said method comprising administering to the patient a) an antibody specific for CD19, wherein said antibody comprises the light chain variable region of SEQ ID NO: 11, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 4-6, the heavy chain variable region of SEQ ID NO: 10, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 1-3, the light chain constant domain of SEQ ID NO: 13, and the heavy chain constant domain of SEQ ID NO: 12, and b) idelalisib. One of ordinary skill in the art would have been motivated to do so, because Bernett et al. teach or suggest a method of treating NHL, CLL, and/or ALL in a patient in need thereof, said method comprising administering to the patient a) an antibody specific for CD19, wherein said antibody comprises the light chain variable region of SEQ ID NO: 11, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 4-6, and the heavy chain variable region of SEQ ID NO: 10, which comprises the light chain CDRs 1-3 or SEQ ID NO(s): 1-3, and b) an additional therapeutic agent, such as a protein tyrosine kinase inhibitor. Furthermore Chamberlain et al. teach a modified Fc region that comprises the kappa constant light chain of SEQ ID NO: 13 and the hybrid constant heavy chain of SEQ ID NO: 12, and based upon the teachings of Chamberlain et al., one of ordinary skill in the art would appreciate that said modified Fc region exhibits greatly enhanced ADCC. One of ordinary skill in the art would appreciate that modifying the anti-CD19 antibody of Bernett et al. to comprise the kappa constant light chain of SEQ ID NO: 13 and the hybrid constant heavy 
With respect to claims 17-22, as indicated above, at [0260], Bernett et al. teach that “[t]he terms ‘in combination with’ and ‘co-administration’ are not limited to the administration of said prophylactic or therapeutic agents at exactly the same time. Instead, it is meant that the antibody of the present invention and the other agent or agents are administered in a sequence and within a time interval such that they may act together to provide a benefit…” Based upon these teachings as well as the general knowledge and understanding of one of ordinary skill in the art, it would have been prima facie obvious to optimize the administration times of the modified anti-CD19 antibody of Bernett et al. and idelalisib to determine a treatment schedule that provides maximum therapeutic benefit.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NELSON B MOSELEY II/Examiner, Art Unit 1642